Case 1:94-cr-00038-SPW Document 678 Filed 09/23/20 Page 1 of 2

FILED

SEP 23 2020

Clerk, U S District Court

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA Distct OF Montana
BILLINGS DIVISION m9
UNITED STATES OF AMERICA,
CR 94-38-BLG-SPW-12

Plaintiff,
VS. ORDER
‘LARRY DARVELLE HENRICKS,

Defendant.

 

 

Due to the recent COVID-19 outbreak, and upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Final Hearing re Revocation of
Supervised Release currently scheduled for Wednesday, September 30, 2020 at
3:30 p.m. is VACATED and RESET to commence VIA VIDEO from the
Yellowstone County Detention Facility on Monday, September 28, 2020 at 1:30
p-m. Counsel may appear in the Snowy Mountains Courtroom thirty (30) minutes
prior the hearing to video conference with Defendant. If the defendant objects to
this hearing being held via video, he must file a motion to continue the hearing to

allow time for the defendant to be transported.
Case 1:94-cr-00038-SPW Document 678 Filed 09/23/20 Page 2 of 2

The Clerk shall forthwith notify counsel and the U.S. Marshals Service of

the making of this Order.

L
DATED this oL2 Gay of September, 2020.

/-ULEE

/SUSAN P. WATTERS
U.S. DISTRICT JUDGE

 
